Citation Nr: 1047815	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or by reason of being 
housebound.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied the benefit sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

In April 2009, the Board remanded this claim for further 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In this regard, records from the Social Security 
Administration were obtained and associated with the claims file, 
and the Veteran was provided a VA examination.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The evidence of record reveals that the Veteran requires regular 
assistance with certain activities of daily living, including 
bathing, dressing, eating, food preparation, transportation, and 
handling of his financial affairs due to his service-connected 
disabilities, especially his cervical stenosis, right arm and 
left hand radiculopathy associated with cervical stenosis, and 
right leg radiculopathy associated with cervical stenosis.   In 
essence, he requires the daily aid and assistance of his spouse 
or another person. 


CONCLUSION OF LAW

The criteria are met for entitlement to special monthly 
compensation benefits by reason of being in need of aid and 
attendance of another person.  38 U.S.C.A. § 1114(l), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.350(b), 
3.352(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Nevertheless, in the decision below, the Board has granted the 
Veteran's claim for special monthly compensation based on the 
need for regular aid and attendance, and therefore, the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice requirements of the law have 
been met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


II.  Special Monthly Compensation

Special monthly compensation is payable to a Veteran for 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or less, 
or being permanently bedridden or so helpless as a result of 
service-connected disability that he or she is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010). 

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2010). 

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold requirement 
that at least one of the enumerated factors be present.  Turco, 9 
Vet. App. 222.  Bedridden is that condition which, by virtue of 
its essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily taken to 
bed or that a doctor has prescribed rest in bed for a greater or 
lesser part of the day to promote convalescence or cure is 
insufficient.  38 C.F.R. § 3.352(a) (2010).

The performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

The Board initially will address the issue of whether the Veteran 
is entitled to the higher benefit of special monthly compensation 
based on the need for regular aid and attendance.  

The Veteran has been assigned a 50 percent rating for bilateral 
defective hearing; a 30 percent rating for posttraumatic stress 
disorder (PTSD); a 20 percent rating for right arm radiculopathy; 
a 10 percent rating for tinnitus; a 10 percent rating for 
cervical stenosis associated with PTSD; a 10 percent rating for 
left hand radiculopathy associated with cervical stenosis; a 10 
percent rating for radiculopathy associated with cervical 
stenosis; and, a noncompensable evaluation for cirrhosis 
associated with PTSD.  He has been in receipt of a total 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) since April 2005.  While the 
Veteran is service-connected for many disabilities, he complains 
that his cervical spine disorder and its residuals cause him the 
greatest amount of difficulty in caring for himself.   

The Veteran's records from the Social Security Administration 
(SSA) indicate that he was granted SSA disability benefits due to 
diseases of the spinal cord.  The SSA records include VA medical 
records and private medical records dated in 2005, which detail 
his March 2005 surgery and his treatment.  The records also 
contain a May 2005 SSA function report in which the Veteran 
reported that he was unable to  zip or button, put on a jacket by 
himself , or tie his shoes.  He indicated that he needed 
assistance bathing, shaving, cutting meat, and buttering his 
bread.  The Veteran also reported needing help putting on 
underwear and noted that his wife cares for his hair.

The Veteran underwent a VA housebound/aid and attendance 
examination in January 2007.  He was accompanied by his wife.  It 
was noted that he had a C5 American Spinal Injury Association 
score of D quaderiplegica (central cord) after a cervical injury 
and surgery in 2005.  It was also noted that he had improved 
strength and movement, but that he needed assistance with his 
activities of daily living.  His posture was erect, and he was 
thin and well kempt.  He ambulated with a walker.  The Veteran 
could raise his arms to shoulder level with a right wrist drop.  
His hand grasp was stronger on the left with 4/5 paresthesia in 
all fingers.  As to the lower extremities, vibration sense was 
absent in the distal lower extremities to the knees with 
paresthesias.  It was noted that he walked with a walker and that 
there was lower extremity weakness and paresthesia.  The examiner 
stated that the Veteran needed assistance standing up, dressing, 
feeding, bathing, and showering.  He needed a walker and was 
unsteady, and there was a decreased range of motion due to fusion 
of the cervical spine.  The diagnosis was C4-6 disc herniation 
with repair and fusion in March 2005 with residual quadriplegia-
partial and level T8 parasthesia.  The examiner stated that the 
Veteran requires the daily personal health care services of a 
skilled provider without which he would require hospital or 
nursing home or other institutional care.  It was noted that the 
duties could be performed by the Veteran's wife.  

The Veteran was also examined by VA in January 2007.  It was 
noted by way of history that he had surgery in March 2005 after 
injuring his cervical spine.  He was ambulatory and able to care 
for himself, although he had weakness of all extremities and was 
limited with fine motor skills, such as buttoning.  The Veteran 
reported having numbness and tingling of the fingers and toes as 
well as constant pain in the shoulders.  

VA outpatient records show that all of the Veteran's extremities 
were weak in June 2007.   In July 2007, it was noted that the 
Veteran was walking short distances with a walker.  

The Veteran was later provided a VA examination in August 2009.  
The examiner reviewed the claims file, as well as the electronic 
medical records.  The Veteran presented in an electric scooter 
with his wife who had driven him there.  He reported that he was 
mentally, but not physically, capable of managing his benefit 
payments and that he was capable of directing someone else in 
handling his financial affairs.  However, it was noted that he 
did not have the capacity to protect himself in the hazards and 
dangers of his daily environment.  The examiner stated that the 
Veteran had poor balance and weakness in his extremities due to 
the residuals of his neck injury and commented that he could not 
get up by himself and was a high fall risk.  The Veteran also 
reported having fecal and bladder incontinence and indicated that 
he used a wheelchair and walker.  It was noted that his wife has 
to prepare his food, cut his meat, and butter his bread.  He 
required assistance with buttoning his clothes, zipping pants, 
using snaps, tying shoes, and putting on socks.  He needed help 
getting in and out of the shower and drying off.  The Veteran 
could not drive, and he had significant hearing problems.  An 
examination of the upper extremities showed his grip strength to 
be very inadequate with a good range of motion of his wrists.  
His coordination was poor, as was fine motor control in the 
hands.  He had difficulty writing and buttoning his clothes.  It 
was noted that he could self feed, bathe, toilet, and use an 
electric razor.  However, he required assistance when ambulating, 
as his gait was unsteady.  There was decreased strength in the 
shoulders elbows, wrists, hips, and knees.  The examiner 
concluded that the regular assistance of another person is 
required for the ordinary activities of daily living and to 
protect the Veteran from the ordinary hazards of his daily 
environment.  He stated that the primary need for aid and 
attendance was the cervical central disc syndrome status post 
cervical fusion and diskectomy with partial quadriplegia.   The 
examiner also found that the Veteran would not be capable of self 
care or living alone due to restrictions, weakness, the inability 
to ambulate, frequent falls, and the inability to attend to the 
instrumental activities of daily living without assistance.  In 
an addendum that same month, the examiner stated that the Veteran 
is substantially confined to his house and immediate premises due 
to his disability and that he requires assistance to leave the 
premises.  

With respect to aid and attendance, the evidence shows that the 
Veteran is unable to dress or clean himself without assistance 
and needs some assistance with grooming.  He cannot bathe 
himself, as he requires his wife to help him in and out of the 
shower as well as with drying off.   The Veteran is also not able 
to prepare his meals or to feed himself without help cutting his 
food, and he is dependent on others for transportation.  In 
addition, the January 2010 VA examiner indicated that the Veteran 
is unable to handle his own finances and must direct someone to 
do so.  The Board acknowledges that the Veteran can ambulate on 
his own, but only by the use of a walker or a scooter.  Moreover, 
when using his walker, he can only walk or stand for short 
periods.  Additionally, the January 2007 VA examiner stated that 
the Veteran requires daily health care services without which he 
would require institutional care, and the August 2009 VA examiner 
concluded that the regular assistance of another in attending to 
the ordinary activities of daily living is required.

In summary, the evidence of record shows that the severity of the 
Veteran's service-connected cervical spine disorders, standing 
alone, would necessitate the regular aid and attendance of 
another for certain activities of daily living.  See Turco, 9 
Vet. App. 224 (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that at 
least one of the factors set forth in VA regulation is met, but 
not all).  Consequently, it is apparent from the medical evidence 
that the basic requirements for special monthly compensation 
based on the regular aid and attendance have been met.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350, 3.352.  Therefore, 
resolving any doubt in the Veteran's favor, the Board finds the 
evidence supports special monthly compensation for regular aid 
and attendance.  38 U.S.C.A. § 5107(b).    


Because the aid and attendance benefit is paid at a higher rate 
than the housebound benefit, the claim for housebound benefits is 
rendered moot, and no further analysis is required. 38 U.S.C.A. § 
1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b); 3.352(a) (2010). 


ORDER

Special monthly compensation by reason of being in need of 
regular aid and attendance of another person is granted, subject 
to the laws and regulations governing the award of monetary 
benefits



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


